Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 10-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, in combination with all the other limitations of the claims, fail to teach “a distributed cloud computing system comprising: a controller configured to manage a plurality of gateways deployed in a first cloud computing network, wherein each gateway of the plurality of gateways constitutes a software instance that controls a flow of data traffic within the first cloud computing network; and logic, stored on non-transitory storage medium, that, upon execution by one or more processors, causes performance of operations including: generating a topology mapping of the first cloud computing network for display, the topology mapping including a plurality of constructs and connections therebetween, wherein the plurality of constructs includes the plurality of gateways, responsive to receiving a first input corresponding to a selection of a source construct and a destination construct, determining a data transmission path between the source construct and the destination construct, generating a visualization corresponding to a visual display illustrating the data transmission path, and causing rendering of the visualization on a display screen of a network device; and responsive to receiving a second input corresponding to a request for a report of network metrics associated with the data transmission path, generating a report visualization illustrating the report of network metrics associated with the data transmission path, and causing rendering of the report visualization on the display screen of the network device, wherein the network metrics include one or more of (i) latency periods between the plurality of gateways included in the data transmission path, (ii) a total latency period for the data transmission path, (iii) processor usage and memory usage by each gateway included in the data transmission path, or (iv) throughput at each gateway included in the data transmission path,” as in claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EL HADJI M SALL/Primary Examiner, Art Unit 2457